 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDS. Freedman Electric, Inc. and International Broth-erhood of Electrical Workers, AFL-CIO, Local35. Cases 39-CA-13 and 39-CA-22June 9, 1981DECISIONS AND ORDEROn October 22, 1980, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, the GeneralCounsel filed exceptions and a supporting brief,and the Charging Party filed exceptions and a sup-porting brief. The Respondent also filed a brief inresponse to the General Counsel's exceptions, andthe Charging Party filed a brief in answer to theRespondent's exceptions and a brief in supportthereof. 'The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.i The General Counsel filed a motion to strike the affidavit dated Dec.15, 1980, attached as Exh. A to the Respondent's brief in response to theGeneral Counsel's exceptions. The Charging Party filed a concurrence inthat motion. The General Counsel contends that the affidavit was signedby Controller Michael Chambrello, and was not introduced as evidenceat the hearing, thus is not part of the record in this proceeding. The affi-davit attempts to project the financial impact upon the Respondent asleading directly to its financial demise. We find, in agreement with theGeneral Counsel, that Michael Chambrello's affidavit containing factualallegations was not subjected to cross-examination, was not introduced atthe hearing, and thus is not a part of the record in this proceeding. SeeSec. 102.45 (b) of the Board's Rules and Regulations. Series 8. as amend-ed. Accordingly, we grant the General Counsel's motion to strike Mi-chael Chambrello's affidavit from the Respondent's brief. Southern Flor-ida Hotel & Motel Association. and its Employer-Members The Esrate ofAlfred Kaskel d/b/a Carillon Hotel; The Estate of Alfred Kaskel d/b/aDoral Hotel and Country Club; lThe Estate of Alfred Kaskel d/b/a DoralBeach Hotel, 245 NLRB 561 (1979). Moreover, we note that the issueraised by the Respondent's affidavit is a matter more appropriately raisedat the compliance stage of this proceeding2 In adopting the Administrative Law Judge's finding that the Re-spondent's refusal to be bound by the 1979 through 1981 NECA multiem-ployer agreement with International Brotherhood of Electrical Workers.AFL-CIO, Local 35, did not constitute a violation of Sec 8(a)(5) and (1)of the Act, we do not adopt in full his rationale. We agree with his con-clusion that Retail Associates, Inc., 120 NLRB 388 (1958), does not re-quire that an employer who withdraws from a multiemployer bargainingrelationship on timely and unequivocal basis, as here, has a duty to ex-press a willingness to bargain on an individual unit basis with the Unionin order for its withdrawal from the multiemployer unit to be effective.In our view that is the meaning of that case, which stated the following(p. 395):We would accordingly refuse to permit the withdrawal of an em-ployer or a union from a duly established multiemployer bargainingunit, except upon adequate written notice given prior to the date setby the contract for modification, or to the agreed-upon date to beginthe mutiemployer negotiations.The Administrative Law Judge incorrectly made reference to Freed-man's "Norwalk," Connecticut, office. We hereby correct this inadver-tence by substituting "Norwich" for "Norwalk."3 The Administraive Law Judge found that five of the nine discrimina-tees were "constructively discharged" on May 31, 1979, and that fourwere "unlawfully discharged" on that same date (Conclusions of Law 9and 10.) The amended complaint here alleged the layoff and/or discharge256 NLRB No. 68ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, S. FreedmanElectric, Inc., Hartford, Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.of all nine in par. 8(a) and the constructive discharge of all nine in par.8(b). The Board finds it unnecessary to make that distinction on the factsof this case. In view of the record evidence which shows that the Re-spondent would no longer recognize the Union as the employees' bar-gaining representative, that "intolerable" changes would be made in theemployees' terms and conditions of employment, and that the Respondenthad already placed an advertisement in the newspaper for electricians onMay 27, we find that the termination of employees Sikorowicz, Stosato,Coleman, and Robidoux was violative of Sec. 8(a)(3) and (1), since theRespondent discharged them for the same reasons it constructively dis-charged employees Broughton, Ingersoll, Baron. Silva, and Martiello,notwithstanding the four electricians were terminated by the Respondentbefore they quit or indicated their intention to quit, because the Respond-ent assumed they would also "quit "DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thisconsolidated matter was heard before me in Hartford,Connecticut, on various dates on and between April 21and May 1, 1980, upon an amended consolidated com-plaint, dated and issued January 30, 1980, and an amend-ment thereto of March 24, 1980, which alleged generallythat S. Freedman Electric, Inc., Respondent herein, vio-lated Section 8(a)(l), (3), and (5)1 of the National LaborRelations Act, as amended, 29 U.S.C. §151, et seq., byunlawfully terminating the employment of nine, namedemployees, by unlawfully making certain unilateralchanges in terms and conditions of employment, and byattempting, without lawful notice, to withdraw from amultiemployer bargaining unit in which it had been, andcontinued to be, a member. As an "alternative" pleading,the General Counsel alleges that even if Respondent suc-cessfully withdrew from the multiemployer unit, it nev-ertheless, thereafter, upon request, failed to bargain ingood faith as an individual employer with the ChargingParty, the above-captioned International Brotherhood ofElectrical Workers, AFL-CIO, Local 35 (herein calledthe Union). Respondent's timely answers admitted var-ious allegations of the complaint, denied the unlawfultermination of the alleged nine discriminatees, deniedboth any unlawful unilateral changes and its untimelywithdrawal from the multiemployer unit as well as with-drawal of recognition from the Union as the collective-bargaining representative of its employees, and inter-posed 13 affirmative defenses. Several of the affirmativedefenses, on the General Counsel's motion, were struckas insufficient in law to provide a defense. Others relatedThe first charge, filed June 6, 1979, alleged violation of Sec. 8(a)(5)and (1) of the Act commencing December 22, 1978. A second charge,alleging violation of Sec. 8(a)(1), (31, and (5) was filed June 22, 1979. S. FREEDMAN ELECTRIC, INC.433to a possible compliance stage of the preceeding and stillothers were provable under Respondent's denials and didnot constitute affirmative defenses. Respondent's affirma-tive defense requesting referral to arbitration was deniedunder the Board's contrary policy in cases involving, ashere, alleged discriminatory discharges, violating Section8(a)(3) of the Act, General American Transportation Co.,228 NLRB 808 (1977).At the hearing, all parties were represented by counseland were afforded full opportunity to be heard, to intro-duce and meet material evidence, to call and examinewitnesses, and to present oral argument. At the conclu-sion of receipt of the evidence, all parties waived oral ar-gument and filed posthearing briefs. Upon considerationof the entire record, including the briefs, and upon myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, S. Freedman Electric, Inc., a Connecticutcorporation, at all material times has maintained its prin-cipal office and place of business in Hartford, Connecti-cut, where it is engaged in the business of electrical con-tracting. In the course and conduct of its regular annualbusiness operations, Respondent purchases and receivesat its Hartford location goods and materials valued at inexcess of $50,000 which Respondent has caused to beshipped to said location directly from points located out-side the State of Connecticut. The complaint alleges, Re-spondent admits, and I find that, at all material times, ithas been, and is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.Il. THE L.ABOR ORGANIZATION INVOI.VEDLocal 35, International Brotherhood of ElectricalWorkers, AFL-CIO (herein called the Union), is ad-mitted to be, and I find is, a labor organization withinthe meaning of Section 2(5) of the Act.I. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSeymour Freedman, president of the Respondent since1949, and Michael Chambrello, at all material times Re-spondent's comptroller, are admitted to be supervisorsand agents of Respondent within the meaning of the Act.Respondent, one of the larger electrical contractors inthe Hartford, Connecticut, area, first recognized theUnion in 1926 and became a member of Central Con-necticut Chapter, National Electrical Contractors Associ-ation, Inc. (Hartford Division), herein called NECA orthe Association, in 1949. Thereafter, Freedman wasprominent in the labor affairs of NECA as an employer-bargainer in collective-bargaining sessions leading tosuccessive collective-bargaining agreements with theUnion covering "inside electricians."There were approximately 14 employer-members ofthe Hartford Division of NECA in December 1978 whoemployed about 600 unit employees as of that time,almost all of whom were members of the Union. OnMay 31, 1979, a critical date herein, Respondent em-ployed nine unit "inside electricians." Inside electriciansare those electricians ordinarily working on or insidebuildings as opposed to electricians working "outside"on electric power lines.On December 29, 1977, Respondent, consistent withthe prior practice of all employers using NECA as theircollective-bargaining agent, executed a "letter of assent"(G.C. Exh. 2(b)), effective December 5, 1977, which au-thorized NECA to act as Respondent's collective-bar-gaining representative concerning its inside electricians incollective bargaining with the Union. The letter of assentprovided that it would remain effective until terminatedby the employer with written notice given to NECA atleast 150 days prior to the expiration date of the existinglabor agreement. Pursuant to this letter of assent (andsimilar assents executed by other NECA members),NECA executed on behalf of its members, a collective-bargaining agreement for the I-year period June 1, 1978,through May 31, 1979 (G.C. Exh. 4). Thereafter, withthat agreement approaching expiration on or about May11, 1979, NECA and the Union reached full agreementon a further collective-bargaining agreement, coveringthe same unit of inside electricians who were employedby employers executing letters of assent. This later agree-ment was executed on or about June 1, 1979, to run fromJune 1, 1979, through May 31, 1981. In accordance withpast practice, the employers, having executed letters ofassent, did not sign the resulting collective-bargainingagreement.The principal issue in this case, aside from the allegedunlawful discharges and constructive discharges of allnine of Respondent's unit electricians on or about May31, 1979, and the alleged unlawful unilateral changescommencing June 1, 1979, is whether Respondent re-mained a member of the Association and thereby becamebound by the collective-bargaining agreement executedon June 1, 1979, the failure to abide by the terms ofwhich violates Section 8(a)(5) of the Act; or, in the alter-native, if Respondent effectively withdrew from the As-sociation, whether it nevertheless subsequently refused tobargain in good faith with the Union on an individualbasis, also a violation of Section 8(a)(5). Actual bargain-ing between NECA and the Union with regard to thecollective-bargaining agreement executed on June 1,1979, started in or about March 1979.B. Respondent's Attempted Withdrawal From NECAand Its Repudiation and Withdrawal of RecognitionFrom the UnionIt is uncontested that Michael J. Marzano has been, atall material times, the managing director of NECA in theHartford area. Similarly, Robert Murray has been, and is,the business agent in charge of the daily operations ofthe Union.On or about December 22, 1978, Seymour Freedman,Respondent's president, sent similar letters (G.C. Exh. 6;Resp. Exh. 5) dated December 22, 1978, to RobertMurray and Michael Marzano, with copies of each letterto the other party. The names of the addresses varyS. FREEDMAN ELECTRIC, INC 433 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, in the letter to the Union (G.C. Exh. 6), there is noexpression of thanks to NECA as appears in the follow-ing letter to NECA (Resp. Exh. 5):Central Connecticut ChapterNational Electrical Contractors Association151 Meadow St. Hartford, Conn. 06114Att: Mr. Michael MarazanoGentlemen:After careful thought, the Board of Directors ofthe S. Freedman Electric, Inc., Company, and itssubsidiaries, have voted to sever its working ar-rangements with the International Brotherhoodof Electrical Workers Local No. 35.Please consider this letter our official notificationof our intent to terminate our association withI.B.E.W. Local No. 35 effective May 31, 1979.We wish to express our sincere thanks to NECAand to I.B.E.W. Local No. 35 for its help and co-operation during the past years, and extend toyou our wish for continued success and prosper-ity in the years ahead.Very truly yours,S. FREEDMAN ELECTRIC, INC.s/s Seymour FreedmanSeymour FreedmanPresidentSF/mcc: Local No. 35 I.B.E.W.(Mr. Murray)Called by the General Counsel as its witness, John E.Flynn, New England vice president of I.B.E.W., testifiedthat while he did not see Respondent's December 22letter to NECA (Resp. Exh. 5), he did see Respondent'ssimilar letter to the Union (G.C. Exh. 6) and said that heconstrued it to be a request from Respondent to with-draw from the NECA agreement and from futureNECA bargaining and agreements. There is no showingthat NECA or any member thereof objected to or com-plained of Respondent's December 22 letters other thanMarzano's desire that Respondent reconsider its decisionto terminate its "working arrangements," i.e., its recogni-tion of the Union, inter alia, because of the deterimentaleffect of Respondent's withdrawal on other union con-tractors (Resp. Exh. 3).Freedman credibly testified that he wrote the aboveletter and was withdrawing from NECA (and thereafterwas "going non-Union" and making changes in Respond-ent's employees' conditions of employment) because ofbusiness reasons, i.e., working under union conditions,made his business operations noncompetitive. The evi-dence is uncontested that thereafter in a series of meet-ings January 1979 through January 1980, Freedman metjointly with the Union and NECA wherein Respondentsought (and NECA and the Union rejected) special, indi-vidualized, more favorable contract terms from theUnion as a condition of Respondent (a) rejoining NECAand (b) recognizing and dealing with the Union as statu-tory representative of his inside electricians. There is nodispute that Respondent abided by the substantive termsof the existing collective-bargaining agreement until itsexpiration on May 31, 1979.Had Freedman's withdrawal from NECA been unac-companied by his contemporaneous (December 22, 1978)notice of forthcoming rejection of the Union as his em-ployee's bargaining agent, no serious legal bargainingissue would have arisen. Here, however, as more fullydisclosed below, Freedman and Respondent left no doubtconcerning his December 22 letters that Respondent'sotherwise timely withdrawal from NECA was to be ac-companied by a repudiation of any obligation to recog-nize the Union after May 31, 1979, contract expiration.For he and Chambrello repeatedly told the Union andhis unit employees, commencing on or about January 18,1979, that, commencing with May 31 contract expiration,he was going "non-union" and "open shop" and wouldthen place new economically competitive terms and con-ditions of employment into operation. Indeed, the evi-dence shows that well prior to May 31, 1979, Respond-ent was bidding for work based on noncompliance withunion contract conditions.The precise bargaining issue raised is whether and towhat extent Respondent's December 22 conduct in re-jecting the Union commencing May 31, 1979, at the timeof its otherwise timely notice of withdrawal fromNECA, affects the lawfulness of the withdrawal. Put an-other way, the issue is whether an otherwise timely andunequivocal withdrawal is tainted by an anticipatory re-fusal to recognize and bargain individually with theUnion.Discussion and ConclusionsThere is no dispute that the rules regarding withdraw-al of employers from multiemployer bargaining are gov-erned by Retail Associates, Inc., 120 NLRB 388, 393-395(1958):Thus, the Board has repeatedly held over the yearsthat the intention by a party to withdraw must beunequivocal, and exercised at an appropriate time.The decision to withdraw must contemplate a sin-cere abandonment, with relative permanency, of themultiemployer unit and the embracement of a dif-ferent course of bargaining on an individual-em-ployer basis. The element of good faith is a neces-sary requirement in any such decision to withdraw,because of the unstablizing and disrupting effect onmultiemployer collective bargaining which wouldresult if such a withdrawal were permitted to belightly made. The attempted withdrawal cannot beaccepted as unequivocal and in good faith where, ashere, it is obviously employed only as a measure ofmomentary expedience, or strategy in bargaining,and to avoid a Board election to test the union ma-jority. ...Among other things, the timing of an attemptedwithdrawal from a multiemployer bargaining unit..is an important lever of control in the sound S. FREEDMAN ELECTRIC, INC.435discretion of the Board to ensure stability of suchbargaining relationships. We would accordinglyrefuse to permit the withdrawal of an employer or aunion from a duly established multiemployer bar-gaining unit, except upon adequate written noticegiven prior to the date set by the contract for modi-fication, or to the agreed-upon date to begin themultiemployer negotiations. Where actual bargain-ing negotiations based on the existing multiem-ployer unit have begun, we would not permit,except on mutual consent, an abandonment of theunit upon which each side is committed itself to theother, absent unusual circumstances ....The General Counsel argues, and I agree, that thephrase "adequate written notice" as it appears in RetailAssociates refers back to the necessity for the notice to be"unequivocal notice." The General Counsel and Charg-ing Party, however, also argue () that Respondent's De-cember 22 letters to NECA and the Union were merelywithdrawal of recognition by Respondent from theUnion and that such withdrawal from reorganizing theUnion cannot constitute an "adequate written notice" ofwithdrawal from NECA within Retail Associates. As Iunderstand the General Counsel's further argument (2)the attempted withdrawal, whatever its timeliness andunequivocality, fails to satisfy Retail Associates because itwas unaccompanied by Respondent's assurance of a will-ingness to bargain on an individual basis. Thus, the Gen-eral Counsel argues that the language in Retail Associates(at 394), wherein the Board speaks of the "element ofgood faith is a necessary requirement in any decision towithdraw," relates to the question of the party's motivein withdrawing; and that motive is as necessary an ele-ment in the further, ultimate conclusion of "adequacy ofwithdrawal" as are the elements of "timeliness" and "un-equivocality."With regard only to the element of "timeliness" thereis no dispute that Respondent met not only the statutoryrequirement of notifying NECA and the Union of itsdesire to withdraw from bargaining through NECAprior to the commencement of negotiations, but also metits contractual obligation to NECA and its members tonotify NECA not less than 150 days prior to the termina-tion date of the contract. Thus in the absence of any spe-cial circumstance (such as a question concerning repre-sentation existing even before the commencement of ne-gotiations which would make ineffective an otherwisetimely notice of withdrawal, Roberts Electric Co., Inc.,227 NLRB 1312 (1977)), there is no question, and theparties herein do not dispute, that Respondent's Decem-ber 22 letter to NECA and the Union notifying them ofits desire to terminate the relationship with the Union,was "timely." Cf. Groton Piping Corporation, 246 NLRB99 (1979).With regard to the Retail Associates requirement ofwritten "unequivocality" of the desire to withdraw fromNECA bargaining, read as a whole, Respondent's De-cember 22 letters state that they are "official notificationof our intent to terminate our association" with theUnion and at the same time giving "thanks" to NECAand to the Union for past "help and cooperation." It isunnecessary to argue the issue of ambiguity in the letterfor the International Union's vice president, Flynn, clear-ly construed the letter to the Union as constituting Re-spondent's desire to withdraw from collective bargainingthrough NECA whatever else the letter signified. Thus,whatever issue could be raised with regard to the clarityof Respondent's written expression of a relatively perma-nent desire to avoid future bargaining through NECA,the issue is resolved by the fact that, as above noted,Flynn, in particular understood the meaning of the let-ters and, in addition, there was neither an objection tothe meaning or intent of the letters nor to the withdraw-al itself from either NECA or the members of the Asso-ciation. Cf. Teamsters Union Local No. 378, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Capitol Chevrolet Co.),243 NLRB 1086 (1979).2There remains the question of whether and to whatextent there is a necessity of a willingness to bargain in"good faith" on an individual basis in the withdrawalrules under Retail Associates.Multiemployer bargaining is a consensual arrangement.Acme Wire Works, Inc., 229 NLRB 333, 335 (1977); Ship-owners Association of the Pacific Coast, 7 NLRB 102(1938); J. F. Swick Insulation Co., 247 NLRB 579 (1980).The purpose of the sharp line in the Retail Associates rulein establishing the method and timing of withdrawal isthat of "fostering and maintaining stability in bargainingrelationships," The Carvel Company, 226 NLRB 111, 112(1976). The necessity for clearcut rules relating to the re-lationship between and among the parties is to preventwhipsawing and any disruption of the multiemployergroup for the purpose of bargaining leverage. Mor Pas-kesz, 171 NLRB 116, 118 (1968), enfd. 405 F.2d 1201 (2dCir. 1969).However, in The Carvel Company, supra at 112, as wellas in Acme Wire Works, Inc., supra at 335, and GrotonPiping Corp., supra, various administrative law judges(and, in The Carvel Company, supra, the Board), havesuggested not only that an employer may withdrawwithout the Union's consent, prior to the start of bar-gaining, by giving unequivocal written notice of intent toabandon the multiemployer unit, but, apparently, as afurther requirement, have added: "and to pursue negotia-tions on an individual employer basis." Although thesestatements appear either in dictum or as alternative hold-ings, and thus are not required specifically as part of therationale in deciding the cases, their repetition requiressome discussion and observation especially where, as inGroton Piping Corp., supra, the Board apparently accept-ed the Administrative Law Judge's statement that theRetail Associates rule requires for "effectiveness," as partof the withdrawal mechanism, that the party seekingwithdrawal must "set forth its sincere willingness topursue negotiations on an individual basis." In Groton2 It is undisputed that Freedman said that he was going "non-union" inlater discussions with the Union and NECA and also that, perhaps, in ayear or so, if his nonunion operation did not work out, he would returnto the union status I do not regard Freedman's speculative future plansas a whipsaw tactic such as to make his otherwise timely withdrawal"equivocal" within Retail Associates.S. FREEDMAN ELECTRIC, INC. 435- 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDPiping Corp., supra, since the employer had unlawfullyrecognized another union, that employer was unwillingand unable to state in its defective and equivocal noticeof withdrawal (which was not served on the incumbentUnion) that it was indeed willing to bargain with theUnion (since it has already recognized another union). Inthis posture, the Administrative Law Judge in GrotonPiping Corp., supra, asserted that not only was the noticeof withdrawal defective, but the Retail Associates rulecontained the further obligation, on the part of the with-drawing employer, to notify the Union of the withdraw-ing employer's willingness to bargain on an individualbasis.On the other hand, the First Circuit's opinion, in TheCarvel Company v. N.L.R.B., 560 F.2d 1030, 1034-35(1977), demonstrates that that court viewed the RetailAssociates rule more narrowly:The application of the Retail Associates rule overthe last two decades has given it sufficient precisionof formulation to leave action under it unembar-rassed by uncertainty and misgivings about possiblyvagarious administrative applications. No more isnecessary to operate safely in its domain of oper-ation than advertence to the notice dates in the cur-rent bargaining agreement. Freedom of action is un-controlled as long as it is unequivocal and timely.While it is true, as above noted, that even the require-ments of timeliness and unequivocality may be limited bythe existence of external legal circumstances, e.g., Rob-erts Electric Co., Inc., supra, it would appear that theRetail Associates rule contains no obligation, insofar asthe withdrawal mechanism goes, for the withdrawingparty, as a matter of Law, to give notice of its willing-ness to bargain on an individual basis in good faith. I fur-ther conclude that the "good faith" requirements in thestatement in Retail Associates, supra, relate only to the ne-cessity of good faith in the unequivocality and timing ofthe withdrawal itself.In Retail Associates, a labor organization was found tobe attempting to withdraw from multiemployer bargain-ing as a temporary tactic to prevent an employer fromtesting the Union's majority status in an election. TheBoard held that there was no "good faith" in the with-drawal in that the withdrawal was merely tactical andtherefore not "unequivocal." Thus, in Retail Associates,the expression "good faith" relates back, not to the moti-vation of the withdrawing party regarding his willing-ness to bargain on an individual basis, but, rather, only tothe finding that the withdrawal was not of a permanentnature and merely tactical in order to achieve ends detri-mental to the otherwise stable multiemployer bargainingobligation. In short, "good faith" measures only the un-equivocal nature of the withdrawal. Since the withdraw-al was tactical, it was not "unequivocal."Moreover, to add the obligation of "good faith" to theRetail Associates rule, in the sense that the withdrawingemployer, for instance, must demonstrate a good-faithwillingness to bargain on an individual basis, would leadthe Board into unnecessary and complex investigations ofirrelevant nature and would undermine the basic consen-sual element. In addition, to require a nonconsenting,otherwise withdrawing, employer to abide by the termsof a multiemployer collective-bargaining agreement afterhe has otherwise timely and unequivocally withdrawn(whatever his intent regarding future individual bargain-ing) could be punitive.Lastly, to require proof of "good faith" assurance thatthe employer will bargain on an individual basis as acondition precedent to permitting his otherwise timelyand unequivocal withdrawal may bring the employerinto an anomolous position as a matter of law. In thisregard, it is not difficult to foresee cases where the with-drawing employer, under no circumstances, could givethe assurance that he was willing to bargain in goodfaith. Putting aside cases of "special circumstances," acommon example of such a situation would be the casewhere a withdrawing individual employer wishes towithdraw because of a substantial and good-faith doubtof his employees' desires for continued representation bythe incumbent labor organization. In view of the factthat, in a multiemployer unit, majority status is the ma-jority of employees in the overall, multiemployer unit,N.L.R.B. v. Sheridan Creations, Inc., 357 F.2d 245 (2dCir. 1966), the only way that the individual employermay test the continued lawful representation status of thelabor organization is timely to withdraw and then, uponthe labor organization's request for further bargaining onan individual basis, file an RM petition to test the major-ity status in the individual, as opposed to the multiem-ployer, unit.For all the above reasons, and notwithstanding thatthe obligation to bargain on an individual basis often fol-lows lawful withdrawal, I am convinced that there is norequirement in the Retail Associates rule for a withdraw-ing employer who withdraws on a timely and unequivo-cal basis, to "set forth its sincere willingness to pursuenegotiations on an individual basis," as apparently re-quired in Groton Piping Corp., supra. I conclude that theBoard's Retail Associates rule is limited, absent specialcircumstances, as above noted, to the limits described bythe First Circuit in its decision in Carvel, supra.3I furtherconclude that Respondent herein, despite its withdrawalletters of December 22, 1979, asserting its withdrawal offuture dealings with and recognition of the Union, repre-sented a timely and unequivocal desire to withdraw frommembership in and bargaining through NECA and thatthe withdrawal from NECA was effective on December22, 1978, notwithstanding the existence of any additionalmotive. This withdrawal relieved Respondent of an obli-gation to execute or abide by the terms of the newNECA-Union collective-bargaining agreement effectiveJune 1, 1979, through May 1, 1981.4Respondent's with-3 1I am not adopting a court rule inconsistent with the Board's. I am, ofcourse, bound by the Board's view, Iowa Beef Packers, Inc., 144 NLRB615 (1963). I conclude that the Board rule is concisely stated by theCarvel court.4 In view of this disposition, I need not reach or decide the furtherquestions relating to whether the parties' post December 1978 meetingsand discussions on the question of the conditions, if any, under which Re-spondent would return to bargaining through the Association and executea NECA contract amounted to "acquiescence" on the part of the UnionContinued S. FREEDMAN ELECTRIC, INC.437drawal being timely and unequivocal, its refusal to bebound by 1979-81 agreement does not constitute a viola-tion of Section 8(a)(5) and (1) of the Act.I therefore recommend that that part of the consoli-dated complaint, appearing in the amendment to theamended complaint, dated and issued March 24, 1980, bythe Officer-in-Charge for Subregion 39, consisting of "al-ternative" allegations in paragraphs 2(A) to (M), whichposit an 8(a)(5) violation on Respondent's failure to law-fully withdraw from NECA be dismissed.C. Alleged Discharge and Constructive Discharge ofNine Unit Employees in Violation of Section 8(a)(3) ofthe ActThe evidence is undisputed that the parties, in theperiod March 1979 through January 9, 1980, met on nu-merous occasions; that the Union was desirous of Re-spondent executing the NECA agreement which wasbeing negotiated in the spring of 1979, and, after June1979, had been executed; that Respondent, over andover, mentioned that it was "going non-union"; and thatvarious economic considerations had caused it, com-mencing May 31, 1979, to withdraw from NECA and torepudiate its obligation to recognize the Union in itsstatus as its employees' collective-bargaining representa-tive. The evidence is in dispute, however, concerningwhether, and to what extent, Respondent desired toretain its unit of employees employed prior to May 31,1979. In this regard, there is no dispute that Respondent,on several occasions prior to May 31, 1979, (a) inquiredof the Union whether the Union would permit it toretain in its employ the existing employees, all of whomwere members of the Union; and (b) stated that it wishedto retain at least some of the employees. There is no dis-pute that the Union failed to give Respondent assurancethat the Union would not object to the continued em-ployment of union members if Respondent failed to"return to the fold"; i.e., bargain through NECA andabide by the union contract. Lastly, the facts show thatin or about May 24, 1979, Respondent, having failed toreceive union assurance for Respondent's continued em-ployment of its union employees, placed an advertise-ment (G.C. Exh. 10) in a Hartford newspaper wherein itadvertised for journeymen inside electricians. The adver-tisement, appearing Sunday, May 27, 1979, contained thefollowing:in individual bargaining with Respondent, compare: I. C. RefrigerationService, Inc., 200 NLRB 687, 691 (1972), with Hartz-Kirkpatrick Construc-tion Co., Inc., 193 NLRB 863 (1971), and see Teamsters Union Local 378(Capitol Chevmlet Co.). supra, (consent of the multiemployer group re-quired to permit untimely withdrawal) or with the further questionwhether evidence of these further meetings may not be used to prove theUnion's "acquiescence" in individual bargaining because the parties metpursuant to documents executed by all parties (except the General Coun-sel) wherein they "reserved their rights" not to use whatever transpiredin these meetings as evidence to be introduced in any National Labor Re-lations Board proceedings or to be divulged to the National Labor Rela-tions Board. I recognize as a separate issue whether these meetingsamounted to re-recognition of the Union and good-faith individual bar-gaining.ELECTRICIANSWE ARE NOW INTERVIEWING CONNECTICUTLICENSEDJOURNEYMAN ELECTRICIANS FOR COMMERCIAL ANDINDUSTRIAL INSTALLATIONS THROUGHCONNECTICUTWE OFFER:HOURLY RATES FROM $8.00-$12.00 HR.40 HOUR WORK WEEKPAID MEDICAL BENEFITSEARNED HOLIDAY AND VACATION PLANSTEADY EMPLOYMENTFOR INFORMATIONCALLS. FREEDMAN ELECTRIC, INC.The alleged unlawful discharge and constructive dis-charge of Respondent's nine, union-member inside elec-tricians on May 31, 1979, is based on the followingevents.In a telephone call from Robert Murray to SeymourFreedman sometime after December 22, 1978 (the dateof Respondent's dispatch of the withdrawal letters toNECA and the repudiation letter to the Union) andbefore January 1, 1979, Murray, having read the letters,asked for a meeting with Freedman to discuss the matter.Michael Chambrello stated that on January 17, 1979, heattended the meeting requested by Murray (held at theNECA office in Hartford, Connecticut) along with Sey-mour Freedman, Murray, Robert Preston, a union offi-cial, and Michael Marzano of NECA.Murray asked whether Freedman was "serious" inwithdrawing from NECA and why Respondent was ter-minating its membership in NECA as the bargainingagent. Freedman answered that Respondent could notlive under the collective-bargaining agreement andremain competitive. When Murray asked Freedman whatitems in particular Freedman found to cause the lack ofcompetitive status, Freedman named five items: (1) lackof flexibility of pay rates; (2) a better apprenticeship ratio(a greater number of apprentices per journeymen on thejob); (3) elimination of travel pay; (4) the need for a 40-hour workweek with straight-time pay for 40 hoursrather than the contract obligation of a 36-hour weekwith overtime permitted only in emergency situationsand even then paid at premimum rates; (5) increased pro-ductivity. Chambrello credibly testified that there was noresponse from Murray except that Murray would takethe matter up in the future. Murray recalled that at thisand other meetings with Freedman, rather than Cham-brello or Freedman demanding these five economic itemsas conditions for rejoining the "flock" (a description con-tinually used by Murray in requesting information con-cerning the items which would be required by Respond-ent in order for it to return to both recognizing theUnion and bargaining through NECA), Chambrello andFreedman listed these five items as the reasons why Re-spondent was going "nonunion." Murray particularlydenied that Respondent demanded these five items asconditions for returning to bargaining through NECA orreturning to recognizing the Union. Upon my observa-tion of Freedman and Murray while testifying the impre-S. FREEDMAN ELECTRIC. INC. 437 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDcision of language and the intrinsic circumstances, I con-clude that Freedman mentioned these items for both pur-poses: to justify going "nonunion" and as the basis for re-joining the "flock." In any event, Murray asked Freed-man if Respondent's employees were aware that Re-spondent had ceased bargaining through NECA and was"going nonunion." Murray and Freedman used the ex-pressions "going nonunion" or "going open shop" inter-changeably at this and subsequent meetings. Both expres-sions, I conclude, meant that Respondent would neitherrecognize the Union as statutory bargaining agent norexecute a union contract. In response to this question,Chambrello told Murray that he was going to hold ameeting with the Respondent's employees the next dayand tell them of Respondent's plans.At noon of the next day (on or about January 18,1979), Chambrello addressed six unit employees in Re-spondent's Hartford office. Present were Stanley Inger-soll, William Broughton, Antonio Silva, Herbert Laflin,Edward Baron, Donald Martorelli, and various otherpersons including Seymour Freedman's son, Mark Freed-man, Respondent's estimator, Paul Giangrave, Jr., andRespondent's job superintendent, William Bigl.5Chambrello testified that he told them that he was ter-minating Respondent's association with NECA; that Re-spondent probably would not enter into a new contractthereafter through NECA; that Respondent would liketo keep them as employees; that he would not decreasetheir wages or benefits, but would pay all benefits thatthey were receiving directly to them or, if he could con-vince the Union to accept contributions, pay the moneysinto the union funds to which Respondent had thereforepreviously contributed under the expiring contract. I donot credit Chambrello's testimony of Respondent keep-ing all benefits for the employees in view of the contra-dictory testimony of General Counsel's witnesses hereindescribed, infra, which I credit.6In any event, Cham-brello made no suggestion to the employees that Re-spondent was going to cease recognizing or dealing withNECA until May 31 contract expiration. Chambrelloasked the employees to continue in Respondent's employand told them that there would be further meetings withthe Union to see what arrangements might still beworked out. In response to an employee's questionwhether Respondent was going "nonunion" or "openshop," Chambrello said that Respondent would be goingnonunion or open shop. In response to another questionfrom employees concerning the kind of medical programthat they could expect to be working under after May31, Chambrello said that he did not know, but he wouldget an excellent plan for them. He told the employeesthat, if they remained with Respondent after the May 31termination of the collective-bargaining agreement, theywould be working under a 40-hour a week rather than36 hours.IFour other electncians who were terminated on May 31, 1979, werehired after this speech.6 Respondent did not call Bigl or Mark Freedman to corroborateChambrello's version of his statement to the six employees at this meet-ing. Although Giangrave testified in rebuttal, he failed to testify on thismatter.Finally, Chambrello then told the employees to thinkthe matter over; that it was not necessary for them togive him an answer at this time (in January 1979); but tolet him know in a reasonable time whether they wouldremain in Respondent's employ or leave.In regard to this Chambrello meeting with the six em-ployees, the General Counsel called employees Silva, In-gersoll, Broughton, Baron, and Martorelli. Laflin died inFebruary 1979.Silva, who spoke only Portuguese and did not under-stand Chambrello, was ultimately given a terminationslip by Respondent's estimator, Giangrave, on May 31,1979. He had told Giangrave, who also enjoys the titleproject manager, that he would not remain in the employof Respondent but would leave because of his relianceon union membership and its benefits.Stanley Ingersoll credibly testified that Chambrellotold him that he was satisfied with their work and thatthey were welcome to stay with Respondent if they sodesired; that Respondent would not be able to carry afull benefit program for them which they presently en-joyed, especially the pension fund; that there would beno pension fund, but there would be a new major medi-cal program. Ingersoll also recalled that Chambrello saidthat as of May 31, 1979 (with the termination of the ex-isting collective-bargaining agreement), the door wouldstill be open for negotiations and he was not 100 percentsure that Respondent would not negotiate with theUnion; that Respondent was not competitive and couldnot compete against nonunion shops and felt that Re-spondent had to make a change; and that Respondentcould not compete because of the additional costs re-quired to be paid employees under the union contract.Finally, Chambrello told them that he wanted to hearfrom them when they made up their minds concerningwhether they wanted to continue to work for Respond-ent. Chambrello told them that if they elected to staywith Respondent, they would get the same pay as before.Ingersoll could not recall that Chambrello said anythingregarding direct payments to them of contributionswhich Respondent had previously paid into the Union'sfunds pursuant to the collective-bargaining agreement. Ifind that Chambrello made no such assurance or offereddirect payment to employees of moneys Respondent wascontributing to the union pension fund. Around the firstof May, Ingersoll told Chambrello that he had made uphis mind and decided to remain a member of Local 35.Chambrello said that he appreciated Ingersoll's wishesand there were no hard feelings. On May 31, Ingersollreceived his pay and a layoff slip. It was stipulated thatall the unit employees, the nine alleged discriminatees,received layoff slips from Respondent on May 31; thatthe reason on the layoff slip for each layoff was "lack ofwork"; and it is uncontested that, at the time of layoff,there was much work to be done on the jobs that theseemployees were working on. It is further uncontestedthat the reason for the "layoffs" advanced on the layoffslips was untrue and was given to the employees only sothat they could qualify for the receipt of unemploymentinsurance benefits under the laws of the State of Con-necticut. Murray and Freedman, however, contradict S. FREEDMAN ELECTRIC, INC.439each other concerning who wanted or insisted on thisuntrue statement on the slip. It is unnecessary to resolvethis issue.William Broughton credibly recalled that, at the Janu-ary 18 meeting, Chambrello said that things had notworked out as they had figured and that Respondent wasgoing "nonunion"; that Chambrello offered the employ-ees a plan if they wished to remain: there would be nopension, but there would be a health plan; and theywould work with approximately the same wages. LikeIngersoll, he recalled that Chambrello asked the employ-ees to inform him of their decisions to remain with theRespondent but not at the meeting. Broughton, sometimebefore May 1979, told estimator Giangrave that he wasnot staying with Respondent if the Respondent did notremain with the Union. At the end of May 1971 he wasgiven his pay and the above termination slip.Martorelli testified that Chambrello said that Respond-ent was going "open shop"; that the wages would be thesame; and there would be some type of insurance policy.Martorelli also recalled nothing being said about pen-sions but recalled that Chambrello said that he wouldlike to hear from the employees as to their intentionswhether they would stay or leave. Martorelli never toldChambrello of his decision, but on May 31, like the otherinside electricians, he was terminated with a similar ter-mination slip.Finally, Edward Baron recalled that Chambrello toldthem that Respondent was "thinking" of going openshop; that Respondent had sent a letter to Local 35; andthat the employees had 6 months to make up their mindsconcerning their willingness to remain with Respondent.Chambrello told them that he was still not sure if Re-spondent was going open shop or "Union." He recalledthat Chambrello said that they might make as much as$18,000 a year if they remained with the Company. Inparticular, he recalled that Chambrello said that the em-ployees would have to give up certain benefits if therewere an open shop, but he recalled that there were nospecific benefits mentioned. In the last week of May1979, Baron telephoned Chambrello and told him that hewould not remain in Respondent's employ because hewould lose too many benefits including his pension.On May 30, 1979, the day before the discharges, Ken-neth Leech, assistant business agent of Local 35, instruct-ed all of Freedman Electric's employees to attend aunion meeting early the next morning at the union office.At or about 4 p.m., however, on May 30, on Murray'suncontradicted, corroborated and credited testimony, hetelephoned Freedman who was in his Norwalk, Con-necticut office but reached only Freedman's office cleri-cal at that phone number. Murray told her to tell Freed-man that the Union took no position concerning Re-spondent's continued employment of its members. Thistelephone call resulted from the above-noted inconclu-sive answer which the Union gave Respondent upon Re-spondent's repeated requests to retain the Union's mem-bers as its employees.It should be noted that during May 1979 Respondent,on several occasions, told the Union that, in view of theUnion's failure to assure it of continued employment ofunion members, it would advertise for replacement elec-tricians. By May 27, 1979, as above noted, there ap-peared in a Hartford newspaper the advertisement offer-ing employment to Connecticut-licensed journeymenelectricians with hourly rates from $8 to $12 per hour:40-hour workweek; paid medical benefits; earned holidayand vacation plan. Nothing appears in the advertisementregarding a pension.I find that Murray's 4 p.m., May 30, 1979, telephonecall to Freedman in Norwalk resulted from a decisionreached by the Union, under the direction of Vice Presi-dent Flynn, to seek legal advice concerning the Union'sposition on Respondent's retention of union members inits employ after bargaining had theretofore failed tobring Respondent's "back into the fold" i.e.: signing thenew NECA agreement. The Union succeeded in obtain-ing this advice immediately prior to Murray's call toFreedman.On May 31, pursuant to Kenneth Leech's direction ofthe prior day, all of Respondent's unit employees metwith Murray at the Union's office from 7 a.m. to about10 a.m. The evidence of what occurred there is unsure.What is clear is that there was no evidence that Murraytold them they could not work for Respondent. It ap-pears that Murray told the employee-members that hewas still trying to get Respondent to execute the NECAagreement. Chambrello asserts, and Murray denies, thatsometime during that meeting, Murray telephonedChambrello in Respondent's Hartford office and madecertain abrupt remarks particularly including a Murrayinquiry whether the parties might still work out their dif-ferences and have the employees remain in employment.Murray denies any such call. The employees sitting nearMurray noted that he used the telephone but none ofthem could determine who he called or the substance ofany conversation. Murray failed to identify who, ifanyone, he called.In any event, about 7:50 a.m. on May 31,7Murrayagain telephoned Freedman in Norwalk, Connecticut,and this time reached him. As noted hereafter, Freedmanasserts, and Murray denies, that Murray told him (1) theUnion would not allow Respondent to retain as its em-ployees the union members and (2) asked him for afavor: to provide the employees with termination slipsshowing that they were laid off for lack of work. Con-tradicting Freedman, Murray asserts that he told Freed-man that he understood Freedman was terminating theemployees, and, when Freedman affirmed that he was,Murray asked him what kind of termination slip he wasgiving. When Freedman said that he was giving them aslip which would permit them to qualify for Connecticutunemployment compensation, by putting "lack of work"on the slip, Murray said that he sarcastically answered"that's kind of you."GC. Exh. 13, the telephone company record of the Union's long-distance phone calls, corroborating Murray's testimony, demonstratesthat the Union telephoned Norwalk. Connecticut, on May 30 at 4:13 p.rnand spoke for about 1 minute. This relates to Murray speaking to Freed-man's office clerical. The same exhibit shows that, on May 31, at 7:40am., the Union made a telephone call to Norwalk which lasted I minuteBoth phone calls were made to Respondent's phone number in Norwalkat which Freedman was locatedS. FREEDMAN ELECTRIC, INC 431? 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 10 a.m. on May 31, the inside electricians leftthe union meeting, reported to work, did perform work,and were terminated at the end of the day with slipsshowing termination for lack of work.Thus, there was mutually contradictory testimony byMurray, Freedman, Chambrello, and Giangrave concern-ing whether, according to Respondent's witnesses,Murray said that the Union would not permit its mem-bers to work after May 31 in a nonunion shop; and, ac-cording to Murray, that he explicitly told Freedman onMay 30 (through contact with the office clerical) and di-rectly on May 31 that the decision of whether to contin-ue the Union's members in employment was a decisionup to the employees and that the Union would take noposition.There is no dispute that in meetings with the Unionafter June 1, 1979, Freedman and Chambrello told theUnion of Respondent's continuing success in bidding jobswith nonunion rates and the amount of money to bemade under these circumstances. In my view of thismatter, the resolution of such conflicting testimony is un-necessary and not controlling. On this record, Respond-ent, in my view, had no legal right to terminate the ninejourneymen regardless of the Union's position or state-ments. Indeed, it is no defense to Respondent that theUnion may have "caused" or "attempted to cause" Re-spondent to terminate the employees because of consid-erations involving their membership in or loyalty to theUnion. See Section 8(b)(2) of the Act. Whatever the law-fulness of the Union's actions, a matter not before me,Respondent may not defend its own discriminatory con-duct on any union causation. In any event, Respondent'sinitial repudiation of the Union, its continued statementsof a desire to operate on a nonunion basis, and its termi-nation of the nine employees, all union members, are actsconsistent with an unlawful discriminatory motive of itsown, quite apart from any union action. That Respond-ent desired to retain the employees-or at least some ofthem-under diminished conditions does not seriouslymitigate against this. It gave the employees the unlawfulchoice of quitting or working under poorer conditions.Also, as noted hereafter in the text, in determining thefactual issue of whether the Union, by its conduct, ledRespondent to believe that the Union would not permitits members to continue to work with Respondent if Re-spondent failed to have contractual relations with theUnion, I was adversely impressed, in particular, by Re-spondent's failure to call as its witness (or to explain thefailure) the office clerical in Seymour Freedman's Nor-walk, Connecticut, office who, on the uncontradictedtestimony of Union Agent Murray (corroborated by thetelephone company's records) received Murray's phonecall on May 30 and in Freedman's absence, was advisedthat the Union "took no position" with regard to thecontinued employment of the inside electricians. I wouldand do draw an adverse inference from the failure of Re-spondent to meet and deny Murray's corroborated testi-mony. Such adverse inference necessarily affects Freed-man's subsequent testimony with regard to the disputedconversation on May 31 both on the telephone and alleg-edly in person between Murray and Freedman in Freed-man's Norwalk office. The employees reporting for workon May 31 after attending the union meeting is too am-biguous to forcefully support or detract from this infer-ence, although it is not inconsistent with the Union's po-sition that it never prevented the employees from work-ing for Respondent.1. The constructive discharges of Ingersoll,Broughton, Baron, Silva, and MartielloIn Haberman Construction Co., 236 NLRB 79, 87(1978), enfd. 618 F.2d 298 (5th Cir. 1980), the Board heldthat an employer's announcement to union-member em-ployees covered by a collective-bargaining agreementthat the employer was going "open shop" violated Sec-tion 8(a)(l) of the Act and that where, as here, it wascoupled with a statement that it would no longer payfringe benefits (contributions to the Union's welfare andpension funds) and the employees thereafter quit becauseof such conduct, such "quits" constituted constructivedischarges in violation of Section 8(a)(3) and (1) of theAct. The Board held that such changes in the terms andconditions of employment of these employees met theBoard's requisite qualification for the existence of a con-structive discharge of "intolerable" change in employeeworking conditions. See Johnson Electric Co., 196 NLRB637 (1972). Such conduct tends to discourage unionmembership of employees. Thus, the two conditions inthe face of employee "quits" necessary for a conclusionof "constructive discharge" (a) intolerable changes inconditions; and (b) conduct to discourage union member-ship, exist in this case as in Haberman Construction Co.,supra. See N.L.R.B. v. Haberman Construction Company,618 F.2d 288 (5th Cir. 1980).In the instant case, no credibility resolution is neces-sary for these issues. Here, Chambrello admitted that hetold the employees that Respondent was going "openshop" or "nonunion" which meant to these employeesthen covered by a collective-bargaining agreement andunion recognition that Respondent would no longer rec-ognize the Union as their statutory collective-bargainingrepresentative after May 31; that he was giving them achoice of remaining employees on Respondent's unilater-ally imposed terms (nothing here of bargaining first withthe Union) or leaving; that, thereafter, commencing May31, they would have no pensions and have to work a 40-hour week in order to remain in Respondent's employ,and be paid straight time for the 40 hours rather than towork only 36 hours and receive premium pay if theyworked after 36 hours. These are "intolerable" changesin the terms and conditions of employment under Haber-man Construction Co., supra, and conditioning their post-May 31 employment (albeit without actually telling themthat they would be unwelcomed if they rejected theseconditions) on their accepting such terms was sufficientto cause constructive discharges of the five employees(Laflin died) who were offered Chambrello's choice andceased work on May 31 rather than work under theseconditions. Contrary to Respondent's assertion that thesevoluntary cessations of work were not constructive dis-charges, I conclude that the May 31, 1979, terminationsof Stanley Ingersoll, Edward Baron, William Broughton,Antonio Silva, and Donald Martiello, who told Respond- S. FREEDMAN ELECTRIC, INC.441ent they would not work under those conditions amount-ed to constructive discharges.It might be noted, in passing, that, even if Chambrellohad assured the employees that they could retain theirunion membership while working in a nonunion shopunder nonunion conditions, it would not alter the conclu-sion that the employees were constructively dischargedsince the choice of working under otherwise unilaterallyand unlawfully imposed conditions of employment equal-ly discourages union membership. See Electric MachineryCompany, 243 NLRB 239 (1979); 44 Ann Rep. 106(1979). The Board does not require, as a prerequisite forfinding constructive discharges, that the employer's uni-lateral action required those employees to abandon orlose their union membership. Rather, forcing employeesto make a choice of working under illegally imposedconditions or quitting their employment discouragesunion membership almost as effectively as actual dis-charge. To quit under those conditions demonstrates aconstructive discharge as well as an employer's ultima-tum. Thus the above five employees, as alleged, wereconstructively discharged in violation of Section 8(a)(3)and (1) of the Act.2. The discharges of Sikorowicz, Stosato, Coleman,and RobidouxI further conclude that the remaining four employeesterminated that day, Andrew Sikorowicz, Louis Stosato,Frances Coleman, and Henry Robidoux were unlawfullydischarged in violation of Section 8(a)(3) and (1) of theAct. See McCormick Electrical Construction Co., Inc., 240NLRB 418 (1979).Comptroller Chambrello testified that Murray tele-phoned him about 9 a.m. on May 31, asked if they couldwork out a plan to have Respondent keep the employees,and then abruptly said that he would call again. Accord-ing to Chambrello, Murray did not call again.Murray denies any such telephone call. As abovenoted, Murray testified that he telephoned only Freed-man that morning while Freedman was in Norwalk,Connecticut, and said that he told Freedman that he un-derstood Freedman was terminating the employees thatday. According to Murray, Freedman admitted that hewas terminating the employees that day. Freedmandenied any such statement. Murray further testified thatin that conversation with Freedman, which Freedmanadmits to have occurred that morning, Murray deniedasking Freedman to put "lack of work" on the separationnotices to the inside electricians. As above noted, in viewof Respondent's failure to produce or adequately explainthe absence of the office clerical in regard to the unden-ied Murray telephone call to the clerical on the after-noon of May 30, I would ordinarily credit Murray's ver-sion of the conversation wherein he said the Union tookno position and Freedman said he was terminating theemployees. I need not, however, resolve this issue but, asnoted hereafter, credit Freedman, arguendo.It should be noted, moreover, that an hour or so afterMurray allegedly telephoned Chambrello, in the morningof May 31, Freedman testified that he telephoned Cham-brello to advise Chambrello of Freedman having re-ceived a phone call from Murray wherein Murray alleg-edly questioned whether Respondent was going to layoff the employees. Freedman and Chambrello, in mutualcorroboration, testified that in Freedman's call to Cham-brello, Chambrello told Freedman of Murray's prior callto him. Over the General Counsel's objection, I permit-ted Giangrave's hearsay corroboration of the fact thatMurray, indeed, did telephone Chambrello that morning,contrary to Murray's denial. But, if Murray, contrary tohis denial, did telephone Chambrello on the morning ofMay 31 inquiring whether there was some way wherebythe parties could keep the inside electricians working forRespondent; and if, according to Chambrello's andFreedman's testimony, Chambrello about 1 hour thereaf-ter told Freedman of Murray's telephone conversationquestioning whether a plan could be devised to keep theemployees, then the record is barren of any explanationwhy Freedman did not, then and there, after receivingon the morning of May 31 from Chambrello the news ofMurray's call to Chambrello, try to contact Murray in alast-minute effort to keep the nine inside employeesworking for Respondent. This, according to Respond-ent's repeated testimony, was a most important object forRespondent. Instead, Freedman terminated the employ-ees. Such conduct would be clearly consistent with Mur-ray's version of a later May 31 morning visit to Freed-man (after his earlier May 31 telephone call), whereinMurray asked Freedman if there were any "concessions"to resolve the problem and allegedly Freedman answered"we're going through with it." Freedman denied thatany such visit by Murray took place. Further, Freed-man's failure to contact Murray, crediting arguendoFreedman and Chambrello, to seek a last-minute deviceto keep the union employees is consistent with Respond-ent's success in attracting nonunion employees in the 4-day period following its May 27 newspaper advertise-ment. It is also consistent with Freedman's and Cham-brello's later statements that Respondent was enjoying anew, large volume of business generated by bidding on anonunion basis.As above noted, Murray testified (as corroborated bythe telephone bill) that he reached Freedman's officeclerical on the day before and told her that the Uniontook no position on whether Respondent should retainthe employees. While Freedman may have inferentiallydenied knowing of this phone call, he did not appear inrebuttal to clearly deny it, nor, more important, was theoffice clerical produced to deny Murray's testimony. Myview of Respondent's failure to adequately explain itsfailure to produce its clerical to deny Murray's allegedmessage is dispositive. On resolution of this credibilityissue, I have taken in to account Respondent's argument(Resp. Br., p. 46) that the General Counsel's witnesses(Broghton and Baron) testimony shows that Murray wasstill meeting with them at the Union's office on themorning of May 31 when Murray alleged that he was inNorwalk talking with Freedman. Whatever the accuracyof their testimony on the question of time, often notori-ously unreliable, I conclude that this element in favor ofRespondent's argument that Murray did not speak withFreedman on the morning of May 31, as he testified, isoverbalanced by Respondent's failure to produce theS. FREEDMAN ELECTRIC, INC. 441 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice clerical and by the above-circumstantial evidencedemonstrating reasons whereby Respondent desired torid itself of employees because of their affiliation and ac-customed wages and conditions of employment.I therefore conclude that the above four employeeswere unlawfully discharged on May 31 even if Freedmanis credited and that Murray repeatedly told him that theUnion would not permit the employees to work for Re-spondent without a union contract. Instead of permittingthe inside electricians, other than the five who had al-ready been constructively discharged in their "quits," toquit (which might have occurred), Respondent terminat-ed them. There is no showing that these employees com-municated an intent to quit to Respondent or that Re-spondent inquired of these employees if they desired toremain regardless of any Union sentiments and unhappi-ness. Respondent may have assumed that these employ-ees would no longer work and placed its advertisementin the Hartford newspaper anticipating their quitting.The employees had no opportunity to quit. I concludethat at the very least Respondent was obliged to inquireof these employees, notwithstanding the Union's state-ments and sentiments, whether the employees themselvesintended to quit. Failing that, as here, Respondent couldnot lawfully terminate them speculating-perhaps reason-ably-that the employees would not work without aunion contract.Indeed, if Respondent hired nonunion employeesthrough the newspaper advertisement and terminatedthese four union-member employees only because it be-lieved that they, like their brethren who had already"quit," would not work under illegally (i.e., unilaterally)imposed nonunion conditions, the discharges would stillbe unlawful.Further, as Respondent concedes, there is not a scintil-la of evidence that, whatever the Union told Respond-ent, it told these four employees, or any other employeesthat they could not work for Respondent (regardless of areason) or that they would suffer reprisals if they didso.' In the absence of any evidence to the contrary, Icredit Flynn, Leech, and Murray that the Union madeno such statements.Finally, in spite of Respondent's testimony and othersuggestions (Resp. Exh. 12, rejected) that the Unioncaused it to terminate the nine electricians on May 31 byfailing to give assurances to Respondent that the employ-ees would continue to work for Respondent; or that theyquit, and that Respondent, at all times, desired to keepthese employees in employment, yet even after the issu-ance of complaint on July 20, 1979, alleging unlawfultermination of these nine employees, Respondent, on thisOn cross-examination, none of the employees suggested that theUnion said they could not work for Respondent. Respondent. neither onserving the separation slips on the nine employees, nor at any other time,told the employees that Respondent was terminating them on the Union'sdemand. Rather, the circumstances lead to the conclusion that the re-sponse to Respondent's May 27 newspaper advertisement was sufficientlypositive so as to permit Respondent to successfully continue its businessoperations without union employees and without the Union. Respond-ent's suggestion (br., p 26) that Ingersoll "understood" he would be pe-nalized is irrelevent to any act by the Union. As the transcript shows,there was no union action to support that understandingrecord, failed to offer any of the alleged discriminateesreinstatement.I therefore conclude that the above four employeeswere unlawfully terminated and discharged in violationof Section 8(a)(3) and (1) of the Act on May 31, 1979.D. The Unilateral Changes Commencing June 1, 1979The complaint alleges that commencing June 1, 1979,Respondent violated Section 8(a)(5) and (1) of the Actby making unilateral changes in the terms and conditionsof employment without having afforded the Union anopportunity to negotiate and bargain in the followingfour respects: (a) in failing to pay contributions into theemployees' benefit funds; (b) in failing to contribute tothe medical benefit fund; (c) in failing to contribute tothe pension fund; and (d) in failing to reimburse employ-ees for travel money between jobs.The background to this allegation must include Re-spondent's December 22, 1978, withdrawal from NECAand repudiation of the Union as the unit employees' stat-utory representative; Chambrello's January 18, 1979, dec-laration to unit employees with regard to their loss ofbenefits and Respondent going "nonunion"; Freedman'sand Chambrello's statements in the period January-May1979, to the Union that Respondent was going "non-union" or "open shop"; and meetings between Respond-ent and the Union in the aforesaid period. At the hear-ing, Seymour Freedman admitted that commencing June1, 1979, without giving the Union notice and an opportu-nity to bargain, Respondent, notwithstanding the termsof the contract which had expired on May 31, 1979: (a)instituted a 40-hour workweek whereas the expired con-tract had a 36-hour workweek; (b) instituted a rule ofpaying straight time for the difference between 36 and 40hours of work rather than a premium rate as required bySection 2(c) of the expired collective-bargaining agree-ment, and, as demonstrated by Respondent's records(G.C. Exh. 7), (c) changed the hourly wage rates of em-ployees after June 1, 1979; (d) failed to pay the employ-ees a mileage allowance; (c) discontinued the paid traveltime; (f) changed the ratio of apprentices to journeymenunder article IV, section 6 of the collective-bargainingagreement; and (g) failed to pay into the union pensionfund, hospital and medical benefits fund, and apprenticefund. Freedman further testified that these items were re-peatedly mentioned in formal meetings with the Unionprior to June 1, 1979, wherein the Union desired to haveRespondent return to the NECA contract. Respondentasserts that these meetings constituted "bargaining" onthese matters, and, sub silentio, a re-recognition of theUnion by Respondent. As above noted, Murray testifiedthat, while these items were indeed mentioned, theywere not conditions under which Respondent would"return to the fold," but were merely the elements thatmade Respondent noncompetitive and caused it to be"nonunion." I have above concluded that, inter alia, evenafter May 31, Respondent mentioned these items to sup-port its decision to go "nonunion."In context of Respondent's particular unfair laborpractices, these conversations between the parties, bothbefore and after May 31, could hardly be called bargain- S. FREEDMAN ELECTRIC, INC.443ing, much less good-faith bargaining, especially in viewof Chambrello's January 18 speech and Respondent's De-cember 22, 1978, notice of future repudiation of any obli-gation to recognize or bargain with the Union.In agreeing with the Board, the court of appeals inN.L.R.B. v. Haberman Construction Company, supra at302-303, notes that at:...contract expiration, an employer may not uni-laterally alter, without bargaining to impasse, a con-tractual term that is a mandatory subject of bargain-ing. This result obtains because such a term "by op-eration of statute continues even after the contractembodying it has terminated." ...Examples ofcontractual terms which survive contract expirationinclude a schedule of wages and fringe benefits ...employee seniority rights ...and grievance proce-dures. .... Since [these] benefits are contractualterms that continue by operation of the Act, re-spondent would not have been free to cancel thosebenefits, even though the contract expired, withoutfirst bargaining to impasse.The court of appeals adds the observation that con-tractual terms which are solely a product of the contractitself form an exception to the general rule and that thesenonsurviving terms of the contract include the arbitra-tion and union-security provisions in the contract.N.L.R.B. v. Haberman Construction Co., cases cited in fn.16, at 302. Accord: Ortiz Funeral Home Corp., 250NLRB 730 (1980).9 In short, contract provisions govern-ing the employer-employee, rather than employer-union,relationship survive. Gordon L. Rayner d/b/a Bay AreaSealers, 251 NLRB 823 (1980).A word might be added here in regard to Chambrel-lo's testimony that, relating to pensions, he offered (in hisstatement to employees on or about January 19, 1979) topay the pension contributions either directly to the em-ployees or, if he could persuade the Union, into theunion pension funds. I have not credited this Chambrellotestimony. Instead, consistent with Respondent's newspa-per advertisement, I have credited the contrary testimo-ny of the General Counsel's witnesses: that Chambrellotold them that their pension would not be continued ifthey chose to remain in Respondent's employ after May31, 1979. However, even if Chambrello's version is ac-cepted, his statement agreeing to make the employer'scontribution directly into their paychecks rather thansupporting a multiemployerwide pension plan, obviouslyunlawful direct dealing, nevertheless would constitute, inI As will be hereinafter noted, the remedy in this case will, inter alia,require Respondent to retroactively reinstate all the terms and conditionsof employment of the collective-bargaining agreement which expired onMay 31 other than, for example, the union-security and arbitration de-vices. Since there was no bargaining impasse much less a good-faith im-passe. Pillowtex Corporation, 241 NLRB 40 (1979), the employees hired byRespondent on and after June 1, 1979, as well as those unlawfully terni-nated on or before May 31, 1979, may well receive the benefits of conl-tract coverage. It is irrelevant, for 8(aH5) purposes, that Respondent'sunilateral changes may have been based on compelling economic consid-erations. Here, there were no compelling economic considerations shownIn any event, its motives, under Sec. 8(a)(5), for these unlawful changes,are irrelevant. NL.R.B. v. Laredo Coca Cola Botling Co., 625 F.2d 593(5th Cir. 1980).addition, a violation of Section 8(a)(1) of the Act and, asRespondent's further conduct demonstrated after June 1,1979, a violation of Section 8(a)(5) in the actual unilateralchanges. Thus, certainly after Respondent's repudiationof the Union as collective-bargaining representative, evenif Respondent would pay the amount of the pensionfunds directly into the employees' pockets, such a devicewould nevertheless constitute a serious infringement ofemployee collective-bargaining rights and part of an "in-tolerable" change in their wages and conditions of em-ployment, as above noted. For it has long been recog-nized that pension and welfare benefits, being in thenature of compensation, are among the more importantsubjects of bargaining, Brockway Motor Trucks v.N.L.R.B., 582 F. 2d 720 (3d Cir. 1978); and employeeshave a substantial interest in obtaining these benefitsfrom a multiemployer fund, both because of the obviousadvantages of broader-based funds which can take ad-vantage of economies in administrative costs and invest-ments, and because, through industrywide funds, employ-ees can generally enjoy continuity of benefits, and accu-mulate continuous seniority towards their retirementbenefits even when they change employers. Association ofPlumbing Contractors v. Plumbers' Local 3, 587 F.2d1367, 1375 (10th Cir. 1978).F. Respondent's Refusal To Bargain on an IndividualBasisThe amended complaint alleges that Respondent, onvarious dates in March, April, and May, 1979, refused tobargain in good faith with the Union on an individualbasis.Respondent's answer to the original amended consoli-dated complaint, dated July 24, 1979, admits both the ap-propriateness of a unit composed of: "All inside electri-cal workers employed by the Respondent at its Hartfordlocation," and that such unit"0was the basis of recogni-tion contained in successive collective-bargaining agree-ments with the Union, the most recent of which was ef-fective in the term June 1, 1979, through May 31, 1980.In its further answer filed on April 21, 1980, at the open-ing of the hearing, Respondent continued in those admis-sions but denied that the Union, at all material times,continued to be the unit employees' collective-bargainingrepresentative.In view of the fact that (1) Respondent, at all materialtimes prior to the May 31, 1979, recognized the Union inthe alleged lawful unit; that (2) such recognition, em-bodied in an otherwise valid collective-bargaining agree-ment, raised a presumption of continuing majority status;and (3) that Respondent would rebut that resumptiononly by showing that it unlawfully dissipated that major-ity by its own unlawful acts, I find and conclude that allmaterial times, both before and after May 31, 1979, theUnion was, and continued to be, the statutory collective-bargaining representative of Respondent's employees inin Under the General Counsel's alternate pleading, if Respondenti failedto lawfully ithdra from NECA, then the appropriate unit would havebeen the NECA-wide unit If the withdrawal as lawful, as I hase held.the appropriale bargaining unit would bh that of Respondcnt's own em-ployeesS. FREEDMAN ELECTRIC, INC. 443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe above-described unit of "All inside electricians em-ployed at Respondent's Hartford location."With regard to Respondent's failure to bargain collec-tively on an individual basis (an obligation arising on andafter May 31, 1979), the following elements are uncontra-dicted: (1) on December 22, 1978, Respondent, by itswritten communications to NECA and the Union, statedthat, effective on and after the termination of the con-tract on May 31, 1979, Respondent would withdraw rec-ognition of the Union as the statutory representative ofthe unit employees; (2) on or about January 18, 1979, Re-spondent advised the unit employees that it would go"nonunion" and would, after the May 31, 1979, expira-tion of the contract, unilaterally change their workingconditions; and (3) on or about January 18, 1979, told agroup of its unit employees that, if they wished to con-tinue to work for Respondent, they could do so only onits terms which, as above noted, were unlawfully im-posed unilateral conditions. The evidence further dis-closes that on various dates in March, April, May, No-vember, and December, 1979, and on January 2 and 9,1980, Respondent met with the Union,T' at the Union'srequest, to see if there were some way that Respondentcould lawfully execute its obligations to bargain with theUnion and, indeed, to execute the associationwideNECA contract. As above noted, Respondent in sub-stance stated that it needed various economic relief, re-lating to the five unilateral changes it was to implementon June 1979. Respondent contends that, in these meet-ings with the Union, it outlined the conditions and eco-nomic concessions under which it would again recognizethe Union, bargain through NECA, and execute theNECA agreement. Contradicting Respondent, as abovenoted, the Union's witnesses contend that the five condi-tions of economic concessions which Respondent men-tioned, were the reasons Respondent mentioned only forgoing "nonunion" rather than forming the basis onwhich it would execute the agreement.While I have resolved the above contradictory testi-mony and found that the statements were made for bothpurposes, it is clear that these meetings failed to consti-tute good-faith bargaining commencing December 22,1978. Respondent never altered from its December 22,1978, declared course of withdrawing recognition fromand repudiating its legal obligation to bargain with theUnion after May 31. Whatever might be the case withregard to minor unfair labor practices, Respondent, com-mencing December 22, 1978, here cannot be said to havel The General Counsel and the Union argue that all meetings afterissuance of complaint on July 2(1, 1979, are not evidence of individualbargaining but merely of "settlement discussions," the subject matter ofwhich should be excluded from "bargaining." Whether this was individu-al bargaining is not crucial but whether it was individual bargaining ingood faith is dispositixe. I find, as above noted in the text, that it was not.In any event, these meetings were not mere settlement discussions merelybecause they followed issuance of coniplaint. Moreover, with regard tothe meetings of the parties on January 2 and 9, 1980, the General Counseland the nioi vult suppress the nature of those discussions on the ad-ditional ground that the Unioll had entered into such discussions onlyafter execution of agreements with Respondent reserving the participants'right to claim that no individual bargaining occurred and that Respond-ent had unsuccessfully and unlawfully withdrawn from multiemployerbargaining (C.P. Exhs I and 2). Such agreements, however, do not coverprior, postcomplaint discussions in November and Decemberbargained in good faith with the Union since its unfairlabor practices were so serious as to obliterate its statu-tory obligations to the Union. Where, as here, Respond-ent has repudiated the Union, terminated its employeemembers, unilaterally changed 30 working conditions,hired replacements for the unlawfully discharged em-ployees, and then advised the Union, inter alia, that if theUnion did not accede to its demands with regard to thefive enumerated economic concessions, it would not onlynot execute collective-bargaining agreement, but wouldcontinue in its withdrawal of recognition and remainnonunion, concurrent meetings with the Union do notconstitute good-faith bargaining. Freedman's repeatedstatements that Respondent's withdrawal of union recog-nition was not a stance embedded in concrete supportsthe conclusion that he was using recognition as a bar-gaining device as does his repeated statement that Re-spondent would try out its nonunion status for a yearand then decide whether it would re-recognize theUnion and bargain through the Association. Thus, atbest, what Respondent succeeded in doing at these var-ious discussion sessions with the Union, in 1979 and1980, was to bring the Union to the "bargaining" table,not in economic confrontation as the collective-bargain-ing representative of its employees, but as an unlawfullyestranged supplicant. With Respondent's December 22,1978, notice of future withdrawal of recognition alreadyestablished and outstanding, together with the anticipatedunilateral changes already made known to its employeesin January (which Respondent was to require as a condi-tion of their further employment), Respondent cannotcome to the bargaining table prior to contract expirationurging that it was willing to, and in fact did, bargain onan individual basis in good faith with the Union. Afterthe May 31 contract expiration, with the unlawful dis-charges and withdrawal of recognition, and unforsakenunilateral changes in place after unlawful direct bargain-ing with the employees, Respondent, a fortiori, cannot beheard to say that its meetings with the Union constitutedgood-faith bargaining on an individual basis. Nor cansuch 1979 and 1980 meetings permit the conclusion thatRespondent, bargaining on an individual basis, impliedlyabandoned its unlawful December 1978 notice of repudi-ation of the Union as statutory representative of unit em-ployees. At all times in possession of the unlawful advan-tages of such repudiation (unilateral changes, direct deal-ing, unlawful discharges, Respondent cannot cloak itsdealings with the Union under the protective descriptionof "good faith bargaining." 2 If negotiations against abackground of unremedied unfair labor practices consti-tute "an exercise in futility" where an employer merelyrepudiates a collective-bargaining agreement in midterm,Gordon L. Rayner d/b/a Bay Area Sealers, 251 NLRB823, fn. 5 (1980), then here such negotiations, a fortiori,are futile since Respondent repudiated the Union.2 It is futile to suggest that any "impasse" occurred after the January9, 1980, meeting where the Union apparently refused thereafter to meetwith Respondent to resolve their continued outstanding differenceswhich resolution would permit Respondent to again recognize the Unionand rejoin NECA. Any such "impasse," would not have been the resultof good-faith bargaining and therefore no good-faith "impasse" can beheld to have occurred Pillo'wtex Corporation, 241 NLRB 40 (1979). S. FREEDMAN ELECTRIC, INC.445Thus, while the lawfulness of Respondent's withdraw-al from multiemployer bargaining has been resolved, yet,Respondent by its negotiating with the aid of serious, un-remedied unfair labor practices was at no time after De-cember 22, 1978, negotiating in good faith with theUnion.By such acts and by each of them as alleged in thecomplaint, Respondent, commencing December 22, 1978,refused to bargain collectively on an individual basis ingood faith with the Union in the above-described singleemployer unit and has engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) of the Act. TheWalmac Co., 106 NLRB 1355 (1953), cited by Respond-ent, is distinguishable.CONCLUSIONS OF LAW1. Respondent S. Freedman Electric, Co., Inc., is nowand has been at all material times, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union, International Brotherhood of ElectricalWorkers, AFL-CIO, Local 35, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The following unit constitutes a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act:All inside electrical workers employed by S. Freed-man Electric Co., Inc., at its Hartford location, ex-cluding guards and supervisors within the meaningof Section 2(11) of the Act.4. At all material times, the Union has been and is theexclusive bargaining representative of all the employeeswithin the above-described appropriate unit for the pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. Respondent, by repudiating on December 22, 1978,its obligation to recognize and bargain with the Union inthe above unit commencing May 31, 1979, violated Sec-tion 8(a)(5) and (1) of the Act.6. By announcing to employees, on or about January18, 1979, that Respondent was going "open shop" or"nonunion" and that the employees could either workfor Respondent after May 31, 1979, under terms and con-ditions of employment then to be unilaterally imposed orcould cease being employed, threatened employees withconstructive discharge and told its employees it was re-jecting its obligation to recognize and bargain with theirstatutory representative thereby independently violatingSection 8(a)(l) of the Act.7. By unilaterally changing, on or about June 1, 1979,the existing wage rates and other terms and conditions ofemployment of its employees included in the above-de-scribed bargaining unit and by modifying the terms andconditions of employement then enjoyed by said unit em-ployees pursuant to the collective agreement which ex-pired on May 31, 1979, all without notifying the Unionof its intention of doing so or affording the Union an op-portunity to bargain on such changes, Respondent re-fused to bargain collectively with the Union in the aboveunit of employees and thereby violated Section 8(a)(5)and (I) of the Act.8. By attempting, on and after around January 18,1979, to bargain directly with its employees regardingwages, hours, and other terms and conditions of employ-ment notwithstanding the Union's status as the collec-tive-bargaining representative of said employees in theabove-described unit, Respondent refused to bargain col-lectively with the Union as the collective-bargaining rep-resentative of the employees in the said unit above de-scribed and thereby violated Section 8(a)(5) and (1) ofthe Act.9. By on or about May 31, 1979, constructively dis-charging employees Stanley Ingersoll, Edward Baron,William Broughton, Anthony (Antonio) Silva, andDonald Martorelli, Respondent violated Section 8(a)(1)and (3) of the Act.10. By on or about May 31, 1979, unlawfully discharg-ing employees Andrew Sikorowicz, Louis Stosato, Fran-cis Coleman, and Henry Robidoux, Respondent violatedSection 8(a)(1) and (3) of the Act.11. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(2), (6). and (7) ofthe Act.THE REMEDYIn view of Respondent's commission of unfair laborpractices, I will require it, in accordance with Gordon L.Rayner d/hb/a Bay Area Sealers, supra, to cease and desistfrom further violations, to recognize and bargain in goodfaith, on request, with the Union, to revoke, on theUnion's request, any or all of its unilateral changes com-mencing June 1, 1979, in the terms and conditions of em-ployment of its unit employees, Kal-Equip Company, 237NLRB 1234 (1975), to make contributions into the pen-sion and other funds, Vin James Plastering Company, 226NLRB 125 (1976); Win. Chalson & Co., Inc.. 252 NLRB25 (1981), and to otherwise retroactively to June 1, 1979,continue in full force and effect all the terms and condi-tions of the contract (except union-security and checkoffprovisions), Peerless Roofing Co., Ltd., 247 NLRB 300(1980); Trico Products Corp., 238 NLRB 1306 (1978),which expired on May 31, 1979, until such time that itreaches agreement or bargains to good-faith impasse withthe Union or the Union refuses to bargain on such mat-ters. If an understanding is reached, it shall be embodiedin a signed agreement. I shall also order that the nine dis-charged and constructively discharged employees be of-fered reinstatement to their former positions of employ-ment, discharging, if necessary, other employees whomay have been hired in their places; and that they bemade whole because of the discrimination against themfor any loss of pay and other employment benefits in-cludable as net backpay. Furthermore, I shall order thatunit employees hired on and after June 1, 1979, be madewhole as a result of Respondent failing to apply to themthe terms and conditions of the contract which expiredMay 31. 1979. Ogle Protection Service, Inc., 183 NLRB682 (1970). Interest, except with regard to amounts to becontributed to the several Union funds, as noted below,shall be paid in accordance with Florida Steel Corp.. 231S. FREEDMAN ELECTRIC. INC. 445 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 651 (1977). Thus, the terms of the expired con-tract will be applied in futuro until such time as Re-spondent performs its above-bargaining obligations. See,generally, Gordon L. Rayner, et al., d/b/a Bay AreaSealers, supra. The question of interest and other addi-tional amounts payable into the several union trust fundsas part of this "make whole" remedy will be left to thecompliance stage of this proceeding. Merryweather Opti-cal Co., 240 NLRB 1213 (1979). Backpay, if any, to thedischarged employees will be computed in accordancewith F: W. Woolworth Company, 90 NLRB 289 (1950),with interest as set forth in Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977). The make whole remedy to the dis-charged employees shall not only include Respondent'stransmissions of defaulted and continuing contributionsto the Union's health and welfare, pension, apprentice-ship, and other funds under the expired contract, but alsothe reimbursement of employee contributions or lossesotherwise covered by the contractual funds and policies.Kraft Plumbing and Heating, Inc., 252 NLRB 891 (1981).Upon the foregoing findings of fact, conclusions oflaw, and pursuant to Section 10(c) of the Act, I issue thefollowing:ORDER' 3The Respondent, S. Freedman Electric, Inc., Hartford,Connecticut, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively,upon request, concerning rates of pay, wages, hours, andother terms and conditions of employment with Interna-tional Brotherhood of Electrical Workers, AFI,-CIO,Local 35, herein called the Union, as the exclusive bar-gaining representative for employees in the following ap-propriate unit:All inside electrical workers employed by S. Freed-man Electric, Inc., at its Hartford, Connecticut lo-cation but excluding guards and supervisors withinthe meaning of Section 2(11) of the Act.(b) Discouraging membership in, activity on behalf of,or support for, the Union by discharging or constructive-ly discharging employees, or otherwise discriminating inany manner with respect to their wages, hours, tenure ofemployment, or any other term or condition of employ-ment.(c) Announcing to employees covered by a collective-bargaining agreement that it is going "nonunion" or"open shop" or informing employees, prior to good-faithimpasse with the Union, that they can either work underRespondent's unilaterally imposed conditions of employ-ment or they can cease working for Respondent.':' In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulatils of the National Labor Relations Board thefindings, cotclusions, anId recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted hy the Hoard andbecome its findings. conclusiolns anld Order, and all objections theretoshall be deelmed waived for all purposes(d) Failing or refusing to make payments to theUnion's health, welfare and pension, and other trustfunds as required by the collective-bargaining agreementwhich expired on or about May 31, 1979.(e) Unilaterally altering for unit employees any of theterms and conditions of employment which are specifiedin the collective-bargaining agreement which expired onMay 31, 1979, covering such employees.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain with theabove-named labor organization as the exclusive repre-sentative of all the employees in the above appropriateunit with the respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.(b) Upon the Union's request, revoke any or all unilat-eral changes made effective by Respondent on and afterJune 1, 1979, with regard to the wages, hours, and termsand conditions of employment of all employees in the ap-propriate unit described above.(c) Give retroactive effect, commencing June 1, 1979,to all the terms and conditions of the collective-bargain-ing agreement which expired May 31, 1979, until suchtime that Respondent and the Union reach good-faith im-passe, execute a collective-bargaining agreement, or theUnion refuses to bargain in good faith with respect tosuch matters.(d) Offer to employees Stanley Ingersoll, EdwardBaron, William Broughton, Anthony (Antonio) Silva,Donald Martorelli, Andrew Sikorowicz, Louis Stosato,Francis Coleman, and Henry Robidoux immediate andfull reinstatement to their respective former positions ofemployment, without loss of seniority or privileges, dis-charging, if necessary, other employees who may havebeen hired or assigned to perform their functions; or, iftheir former respective positions do not exist, to substan-tially equivalent positions without prejudice to their se-niority or other rights and privileges.(e) Make whole the employees specified in paragraph2(d), above, and all unit employees hired on or after June1, 1979, for any losses of pay each may have suffered,respectively, either as a result of the discriminationagainst each of them or because of Respondent's failureto apply to them the terms of the collective-bargainingagreement which expired on May 31, 1979, in themanner set forth above in the section entitled "TheRemedy." No part of the Order herein shall be construedas forcing or requiring Respondent to subtract or with-draw any benefit or benefits heretofore granted to unitemployees commencing June 1, 1979.(f) Pay to the appropriate trust funds the contributionsrequired by the agreement which expired May 31, 1979,to the extent that such contributions have not been madeor that the employees have not otherwise been madewhole for their ensuing medical and other expenses, andcontinue such payments until Respondent negotiates in S. FREEDMAN ELECTRIC, INC.447good faith with the Union to an agreement, or to good-faith impasse or until the Union refuses to bargain.(g) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, work schedules, production reports anddata, social security payment records, timecards, person-nel records and reports and all other records and entriesnecessary to determine Respondent's compliance withthis Order and the amount of backpay and other sumsand benefits due under the terms of this Order.(h) Post at its place of business in Hartford, Connecti-cut, copies of the attached notice marked "Appendix."'4Copies on forms provided by the Officer-in-Charge ofSubregion 39, shall, after being duly signed by Respond-ent's representative, be posted by it immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(i) Notify the Officer-in-Charge of Subregion 39, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.14 In the event that this Order is enforced by a Judgment o a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE TO EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found that S. Freedman Electric, Inc., hasviolated the National Labor Relations Act and has or-dered us to post this notice. We therefore notify youthat:WE WILL NOT refuse to recognize and bargaincollectively, upon request, concerning rates of pay,wages, hours, and other terms and conditions of em-ployment with International Brotherhood of Elec-trical Workers, AFL-CIO, Local 35, herein calledthe Union, as the exclusive bargaining representa-tive for our employees in the following appropriateunit:All inside workers employed by us at our Hart-ford, Connecticut location, but excluding guardsand supervisors within the meaning of Section2(11) of the Act.WE WILL NOT discourage membership in, activityon behalf of, or support for, the Union by discharg-ing or constructively discharging employees, or oth-erwise discriminating in any manner with the re-spect to their wages, hours, tenure of employmentor any other terms and conditions of employment.WE WILL NOT announce to our employees cov-ered by a collective-bargaining agreement that weare going "nonunion" or "open shop" or informemployees, prior to good-faith impasse with theUnion, that they can either work under Respond-ent's unilaterally imposed conditions of employmentor they can cease working for Respondent.WE WILL NOT fail or refuse to make payments tothe Union's health, welfare and pension and othertrust funds as required by the collective-bargainingagreement which expired on or about May 31, 1979.WE WILL NOT unilaterally alter for our unit em-ployees any of the terms and conditions of employ-ment which are specified in the collective-bargain-ing agreement which expired on May 31, 1979, cov-ering such employees.WE WILI. NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WILL recognize and, upon request, bargainwith the above-named labor organization as the ex-clusive representative of all the employees in theabove appropriate unit with respect to rates of pay,wages, hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed agreement.WE WILL. upon the Union's request, revoke anyor all unilateral changes made effective by us onand after June 1, 1979, with regard to the wages,hours, and terms and conditions of employment ofall employees in the above-described unit.WE WILl give retroactive effect, commencingJune 1, 1979, to all the terms and conditions of thecollective-bargaining agreement which expired May31, 1979, until such time that we and the Union ex-ecute a signed contract or reach good-faith impasseor the Union refuses to bargain in good faith.WE WII.L offer to our employees Stanley Inger-soll, Edward Baron, William Broughton, AnthonySilva, Donald Martorelli, Andrew Sikorowicz,Louis Stosato, Francis Coleman, and Henry Robi-doux immediate and full reinstatement to their re-spective former positions of employment withoutloss of seniority or privileges, discharging if neces-sary other employees who may have been hired orassigned to perform their functions; or, if theirformer respective positions do not exist, to substan-tially equivalent positions without prejudice to theirseniority or other rights and privileges.WEI WILl make whole the employees specified inthe above paragraph and all unit employees hiredon or after June 1, 1979, for any losses of pay eachmay have suffered, respectively, either as a result ofthe discrimination against them or because of ourfailure to apply to them the terms of the collective-bargaining agreement which expired on May 31,1979. No part of the Board's order herein shall beconstrued as forcing or requiring us to subtract orS. FREEDMAN ELECTRIC, INC. 447_, _ 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdraw any benefit of benefits heretofore grantedto unit employees commencing June 1, 1979.WE WILL pay to the appropriate union trustfunds the contributions required by the agreementthat expired May 31, 1979, to the extent that suchcontributions have not been made or that the em-ployees had not otherwise been made whole fortheir ensuing medical and other expenses, and con-tinue such payments until we negotiate in good faithwith the Union to an agreement or to good-faithimpasse or until the Union refuses to bargain.S. FREEDMAN ELECTRIC, INC.